                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                  No. 5:16-CR-256-D
                                  No. 5:20-CV-648-D


RON CHRISTOPHER WlllTLEY,                     )
                                              )
                          Petitioner,         )
                                              )
                   v.                         )                       ORDER
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
                          Respondent.         )


         Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing § 2255

Proceedings, the United States Attorney is DIRECTED to :file an Answer pursuant to Rule 5, Rules

Governing § 2255 Proceedings, orto make such other response as appr.opriate to the above-captioned

§ 2255 Motion to Vacate, Set Aside or Correct Sentence, within forty (40) days of the filing of this

order.

         SO ORDERED. This 12.. day of December 2020.



                                                       JSC.DEVERID
                                                       United States District Judge




             Case 5:16-cr-00256-D Document 74 Filed 12/22/20 Page 1 of 1
